Exhibit 10.3

EXECUTION COPY

SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of August 1, 2012, is
entered into between CARIB LATAM HOLDINGS, INC., a corporation organized under
the laws of the Commonwealth of Puerto Rico (the “Company”) and INVESTOR, as set
forth on the signature page to this Agreement (“Investor”).

WHEREAS, pursuant to the terms and conditions set forth in that certain
Employment Agreement dated as of August 1, 2012, by and between EVERTEC, LLC, a
limited liability company organized under the laws of the Commonwealth of Puerto
Rico (“EVERTEC”), and Investor (the “Employment Agreement”), Investor has agreed
to invest $199,996.48 in non-voting common stock of the Company; and

WHEREAS, Investor desires to purchase certain shares of the Company’s non-voting
common stock in connection with his employment under the Employment Agreement,
and the Company is willing to sell the Company’s non-voting common stock to
Investor on the terms and conditions provided below.

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and covenants contained in this Agreement, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1. Subscription; Closing Deliveries.

(a) Subscription. Investor hereby subscribes for the number of shares of Class B
Non-Voting Common Stock of the Company, par value $0.01 per share, set forth on
the signature page to this Agreement (the “Shares”) at the aggregate purchase
price set forth on the signature page to this Agreement (the “Purchase Price”).

(b) Closing Deliveries. Promptly following the execution of this Agreement,
Investor shall deliver to the Company (i) the Purchase Price, paid (x) in the
form of a cashier’s check, certified check or money order or (y) by wire
transfer of immediately available funds to an account or accounts that have been
designated by the Company, (ii) a duly executed Adoption Agreement in the form
attached hereto as Exhibit A pursuant to which Investor agrees to be bound by
the terms and conditions of the Stockholder Agreement (as defined below),
including the terms and conditions applicable to Management Holders (as defined
in the Stockholder Agreement).

2. Delivery of Shares. Promptly following the commencement of the Investors
employment with the Company and receipt from Investor of each of the closing
deliveries set forth in Section 1(b) of this Agreement, including, for the
avoidance of doubt, receipt of the Purchase Price in immediately available
funds, the Company will deliver to Investor a certificate representing the
Shares.

3. Shares Subject to the Stockholder Agreement. It is a condition to the
issuance of any Shares hereunder that the Investor agrees to be bound by the
terms and conditions of that certain Stockholder Agreement dated as of April 17,
2012, by and among the Company, Carib



--------------------------------------------------------------------------------

Holdings, LLC and the stockholders of the Company party thereto, as amended,
modified, supplemented or restated from time to time (the “Stockholder
Agreement”). For the avoidance of doubt, Investor hereby agrees that he shall be
deemed a Management Holder as of the date hereof for the purposes of the
Stockholder Agreement as if his employment with the Company had commenced on
such date. Therefore, to the extent that Investor does not commence his
employment with the Company in accordance with the terms of the Employments
Agreement, the Shares shall be subject to the redemption rights set forth in
Section 9 of the Stockholder Agreement and subject to repurchase as if Investor
had been terminated for “Cause.”

4. Representations and Warranties of Investor. Investor hereby represents and
warrants to the Company as follows:

(a) Authority. Investor has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution, delivery, and
performance by Investor of this Agreement has been duly authorized by all
necessary action on the part of Investor. This Agreement has been duly executed
and delivered by Investor and is the legal, valid and binding obligation of
Investor enforceable against Investor in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, receivership,
conservatorship, reorganization, liquidation, moratorium, or similar events
affecting such Investor or its assets, or by general principles of equity.

(b) No Consents; No Violations. No authorization, approval or other action by,
and no notice to or filing with, any governmental, regulatory or legal authority
or any other Person is required for the due execution, delivery and performance
by Investor of this Agreement or the consummation of the transactions
contemplated hereby (other than (i) such as has been obtained, given, effected
or taken prior to the date hereof, (ii) consents, authorizations, approvals or
filings required to be obtained or made by, or notices given to, any regulatory
authority having jurisdiction over the Company, as to which Investor makes no
representations or warranties and (iii) routine filings that are informational
in nature and made in the ordinary course of business). The execution, delivery
and performance of this Agreement and the performance by Investor of its
obligations hereunder do not and will not result in any breach, violation or
contravention of (1) any Law of any Governmental Entity applicable to Investor,
(2) any order, writ, injunction, judgment, decree or award of any court,
arbitrator, or governmental or regulatory authority to which Investor or any of
its properties is subject or (3) any mortgage, contract, agreement, deed of
trust, license, lease or other instrument, arrangement, commitment, obligation,
understanding or restriction of any kind to which Investor is a party or by
which any of his properties is bound, in each case except for breaches,
violations and contraventions, if any, as would not, individually or in the
aggregate, have a material adverse effect on the financial condition, results of
operations, business, properties or assets of Investor.

(c) Investment Related Representations and Warranties.

(i) Investor is acquiring the Shares for his own account, for investment and not
with a view to the resale or distribution thereof or any interest therein in
violation of the Securities Act or applicable securities Laws. Investor has not
entered into, and has no plans to enter into, any contract, undertaking,
agreement or arrangement for the resale or distribution of the Shares, other
than sales pursuant to the Stockholder Agreement.

 

2



--------------------------------------------------------------------------------

(ii) Investor understands that (1) the Shares have not been registered under the
Securities Act or under any state securities Laws, and are being offered and
sold in reliance under federal and state exemptions for transactions not
involving a public offering, (2) no Governmental Entity has reviewed or made any
finding or determination as to the fairness or merits or any recommendation or
endorsement with respect to an investment in the Shares, (3) the Shares must be
held by Investor indefinitely unless a subsequent transfer thereof is registered
under the Securities Act and applicable Law or is exempt from such registration
and (4) legends restricting the transferability and resale of the Shares will be
placed on all documents evidencing the Shares.

(iii) Investor further understands that the exemption from registration afforded
by Rule 144 (the provisions of which are known to Investor) depends on the
satisfaction of various conditions, and that, if applicable, Rule 144 may afford
the basis for sales of the Shares acquired hereunder in limited amounts.
Investor further understands that Investor has no right to compel the Company to
disclose any information for purposes of complying with Rule 144.

(iv) Investor (1) is an “accredited investor” (as defined in Rule 501(a) of
Regulation D under the Securities Act) or (2) has a preexisting personal or
business relationship with the Company, its Subsidiaries or certain members of
the board of directors or officers of the Company which is of a nature and
duration sufficient to make Investor aware of the character, business acumen and
general business and financial circumstances of the Company, its Subsidiaries,
and/or such members of the board of directors or officers of the Company, if
any.

(v) Investor has conducted its own investigation with respect to the Shares, and
the Company has made available to Investor or its representatives all
agreements, documents, records and books that Investor has requested relating to
an investment in the Shares being acquired by Investor. Investor has had an
opportunity to ask questions of, and receive answers from, Persons acting on
behalf of the Company, concerning the terms and conditions of this investment,
and answers have been provided to all of such questions to the full satisfaction
of Investor. Investor has such knowledge and experience in financial and
business matters that it is capable of evaluating the risks and merits of the
investment in the Shares to suffer a complete loss of such investment.

(vi) Investor has no need for liquidity in its investment in the Shares and no
need to dispose of the Shares to satisfy any existing or contemplated
undertaking, obligation or indebtedness. Investor can bear the economic risk of
investment in the Shares, including a complete loss of such investment, and has
such knowledge and experience in financial or business matters to be capable of
evaluating the merits and risks of the investment in the Shares. Investor has
consulted with its professional, tax and legal advisors to the extent Investor
has deemed appropriate with respect to the federal, state, local and foreign
income tax consequences of Investor’s participation as a stockholder of the
Company.

(vii) Investor understands that there is no public market for the Shares and
that the transferability of the Shares is restricted as set forth in the
Stockholder Agreement.

 

3



--------------------------------------------------------------------------------

5. Representations and Warranties of the Company. The Company hereby represents
and warrants to Investor as follows:

(a) Authority. The Company has the power and authority to carry on its business
as now conducted, to own or hold under lease its properties, and to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery and performance by the Company of this Agreement has been duly
authorized by all necessary action on the part of the Company. This Agreement
has been duly executed and delivered by the Company and is the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, receivership, conservatorship, reorganization, liquidation,
moratorium, or similar events affecting the Company or its assets, or by general
principles of equity.

(b) No Consents; No Violations. No authorization, approval or other action by,
and no notice to or filing with, any governmental, regulatory or legal authority
or any other Person is required for the due execution, delivery and performance
by the Company of this Agreement or the consummation of the transactions
contemplated hereby (other than (i) such as has been obtained, given, effected
or taken prior to the date hereof and (ii) consents, authorizations, approvals
or filings required to be obtained or made by, or notices given to, any
regulatory authority by Investor, as to which the Company makes no
representations or warranties). The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not result in any breach, violation or contravention of (1) the
Certificate of Incorporation or the Company By-Laws, (2) any Law of any
Governmental Entity applicable to the Company, (3) any order, writ, injunction,
judgment, decree or award of any court, arbitrator, or governmental or
regulatory authority to which the Company or any of its properties is subject or
(4) any mortgage, contract, agreement, deed of trust, license, lease or other
instrument, arrangement, commitment, obligation, understanding or restriction of
any kind to which the Company is a party or by which any of its properties is
bound, in each case except for breaches, violations and contraventions, if any,
as would not, individually or in the aggregate, have a material adverse effect
on the financial condition, results of operations, business, properties or
assets of the Company.

(c) Issuance of Shares. Upon issuance to Investor against receipt of the
Purchase Price as contemplated by this Agreement, the Shares will be duly
authorized and validly issued, fully paid and non-assessable.

6. Transferability. Investor agrees not to transfer or assign this Agreement or
any of Investor’s interest in this Agreement, and further agrees that the
assignment and transferability of the Shares acquired pursuant hereto shall be
allowed only in accordance with applicable Law and the terms of the Stockholder
Agreement. Investor will not offer, sell, pledge or otherwise dispose of all or
any portion of the Shares unless (a) such offer, sale, pledge or disposition is
in compliance with the terms and conditions of the Stockholder Agreement and
(b) in the opinion of counsel for or reasonably satisfactory to the Company,
registration under any applicable securities Laws is not required.

7. Revocation. Investor agrees that Investor will not cancel, terminate or
revoke this Agreement or any agreement made in connection with this Agreement.

 

4



--------------------------------------------------------------------------------

8. Legends. Subject to the terms and conditions set forth in the Stockholder
Agreement, all certificates evidencing Shares owned by Investor or its
respective transferees permitted hereunder shall in addition to any other legend
required by contract or applicable Law bear legends in substantially the
following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM
PURSUANT TO THE ACT AND APPLICABLE STATE SECURITIES LAWS. ANY OFFER, SALE,
ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THESE SECURITIES IN A TRANSACTION
THAT IS NOT REGISTERED UNDER THE ACT IS SUBJECT TO THE COMPANY’S RIGHT TO
REQUIRE DELIVERY OF AN OPINION OF COUNSEL TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.”

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF A
STOCKHOLDER AGREEMENT DATED AS OF APRIL 17, 2012 (AS AMENDED, MODIFIED,
SUPPLEMENTED OR RESTATED FROM TIME TO TIME, THE “STOCKHOLDERS’ AGREEMENT”),
AMONG THE HOLDER OF SUCH SECURITIES (OR THE PREDECESSOR IN INTEREST TO THE
HOLDER OF SUCH SECURITIES), THE COMPANY AND CERTAIN OTHER STOCKHOLDERS OF THE
COMPANY. THE TERMS OF THE AGREEMENT INCLUDE, AMONG OTHER THINGS, RESTRICTIONS ON
TRANSFERS. THE COMPANY WILL, UPON WRITTEN REQUEST, FURNISH A COPY OF SUCH
AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”

9. Miscellaneous.

(a) Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Stockholder Agreement.

(b) Notices. All notices or other communications given or made hereunder shall
be given or made in accordance with the terms set forth in Section 12(c) of the
Stockholder Agreement.

(c) Entire Agreement. This Agreement, the Stockholder Agreement and the
Employment Agreement and the Exhibits, Schedules and Annexes attached hereto and
thereto and any certificates, documents, instruments and writings that are
delivered pursuant hereto and thereto, constitutes the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.

 

5



--------------------------------------------------------------------------------

(d) Further Assurances. The parties hereto agree that, from time to time, they
will execute and deliver to each other such additional documents and instruments
as may be required in order to carry out the purposes of this Agreement.

(e) Amendment. This Agreement may not be amended, supplemented or modified
without the written consent of Investor and the Company.

(f) Governing Law. This Agreement and all claims and causes of action arising
hereunder or relating hereto will be governed by, and construed in accordance
with, the laws of the Commonwealth of Puerto Rico, without giving effect to any
conflict of law principles that would result in the application of the laws of
any other jurisdiction.

(g) Headings. The heading references herein and the table of contents hereof are
for convenience purposes only, and shall not be deemed to limit or affect any of
the provisions hereof.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CARIB LATAM HOLDINGS, INC.

/s/ Peter Harrington

By:

  Peter Harrington

Title:

  President and Chief Executive Officer PHILIP E. STEURER

/s/ Philip E. Steurer

By:

  Philip E. Steurer

NUMBER OF SHARES; PURCHASE PRICE:

 

Number of Shares to be delivered to Investor at or about the Closing:

     16,556   

Purchaser Price per Share:

   $ 12.08   

Aggregate Purchase Price:

   $ 199,996.48   

[Signature Page to Management Subscription Agreement –Steurer]



--------------------------------------------------------------------------------

Exhibit A

ADOPTION AGREEMENT

This Adoption Agreement (“Adoption”) is executed pursuant to the terms of the
Stockholder Agreement, dated as of April 17, 2012, a copy of which is attached
hereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Stockholder Agreement”), by the undersigned (the “Undersigned”)
executing this Adoption. By the execution of this Adoption, the Undersigned
agrees as follows:

1. Acknowledgment. The Undersigned acknowledges that the Undersigned is
acquiring certain Common Shares of Carib Latam Holdings, Inc., a corporation
organized under the laws of the Commonwealth of Puerto Rico (the “Company”),
subject to the terms and conditions of the Stockholder Agreement, among the
Company and the Holders party thereto. Capitalized terms used herein without
definition are defined in the Stockholder Agreement and are used herein with the
same meanings set forth therein.

2. Agreement. The Undersigned (i) agrees that the Common Shares acquired by the
Undersigned, and all other Common Shares that may be acquired by the Undersigned
in the future, shall be bound by and subject to the terms of the Stockholder
Agreement, pursuant to the terms thereof, and (ii) hereby adopts the Stockholder
Agreement with the same force and effect as if he originally were a party
thereto.

3. Notice. Any notice required as permitted by the Stockholder Agreement shall
be given to the Undersigned at the address listed beside the Undersigned’s
signature below.

4. Joinder. The spouse of the Undersigned, if applicable, executes this Adoption
to acknowledge its fairness and that it is in such spouse’s best interest, and
to bind the conjugal partnership and such spouse’s community interest, if any,
in the Common Shares and other securities referred to above and in the
Stockholder Agreement, to the terms of the Stockholder Agreement.

5. Management Holder. The Undersigned acknowledges and agrees that he is
acquiring the Common Shares as a Management Holder and that it shall be bound by
the terms and conditions set forth in the Stockholder Agreement, including those
applicable to Management Holders.

[signature page follows]



--------------------------------------------------------------------------------

 

    

 

     

 

Name of Undersigned      Street       Name of Spouse

 

    

 

     

 

Signature      City/State/Zip Code       Signature

 

    

 

     

 

Date      Fax / Email       Date

[Signature Page to Adoption Agreement–Steurer]